Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 21, 2016

                                      No. 04-16-00439-CV

 SAYERS INVESTMENTS, LP., Rachel Shirley Rachelle, Shea Management Co., L.C., and
                         William Earl McDonald,
                               Appellants

                                                v.

 Joseph E. MINIHAN a/k/a Joe E. Minihan, Sharon Joy Minihan, 1150 Partners, Ltd., SCAP of
              TEXAS Inc., James C. Woo and Davidson Troilo Ream & Garza,
                                       Appellees

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-15-0000184
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
        Appellant’s brief was due to be filed on October 3, 2016. The clerk of this court issued a
notice to appellant that the brief was late and instructed appellant to either file the brief or a
motion for extension of time no later than October 24, 2016. Neither the brief nor a motion for
extension of time has been filed. It is therefore ORDERED that appellant show cause in writing
within ten (10) days from the date of this order stating why this appeal should not be dismissed
for want of prosecution. TEX. R. APP. P. 38.8(a), 42.3(b).


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court